Citation Nr: 1326907	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-15 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to February 1990. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was remanded by the Board for further development in March 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this issue was before the Board in March 2011, it was determined that further development was needed to include obtaining VA examinations.  The RO was instructed to afford the Veteran VA orthopedic and neurological examinations to determine the nature and etiology of her current lumbar spine disability.  Following the examinations the physicians were to prepare a joint opinion addressing whether it is at least as likely as not that any currently diagnosed orthopedic or neurological lumbar disability was related to military service or events therein.  

In June 2011, the Veteran was afforded a VA spine examination and an opinion was rendered.  Also in June 2011, a VA neurological opinion was obtained.  The March 2011 remand, however, directed that the Veteran be afforded a neurological examination, and that a joint opinion be prepared.  These directions were not followed.  As the remand directives were not fulfilled, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA neurological examination to determine the nature and etiology of any diagnosed lumbar disability.  All indicated tests must be accomplished.  The claims folder, to include Virtual VA, and a copy of this REMAND must be made available to the examining neurologist.  

Following the examination the June 2011 orthopedic examiner and neurologist who conducts the examination requested herein must prepare a joint opinion addressing whether it is at least as likely as not that any currently diagnosed orthopedic or neurological lumbar disability is related to the appellant's military service or events therein.  In making this determination, the physicians are to discuss the appellant's reported injuries to include being hit with a stick and falling off an obstacle course, as well as the various complaints noted in the service treatment records.  The impact of post-service injuries, if any, must also be discussed.  The examiners are to provide a complete rationale for any opinion offered. 

The examining physicians must note the following: 

"It is due to" means 100 percent assurance of relationship.  "It is at least as likely as not" means 50 percent or more.  "It is not at least as likely as not" means less than a 50 percent chance.  "It is not due to" means 100 percent assurance of non relationship. 

If the examiners are unable to provide a joint opinion that fact must be stated and the reasons why a joint opinion cannot be provided explained.  Further, if the examiners cannot provide an opinion without resorting to speculation, they must specifically explain why the causation of the Veteran's current lumbar spine disability is unknowable.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issue of entitlement to service connection for a lumbar disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



